WESTERFIELD, J.
This is a suit by a landlord against his tenant for alleged damages to the leased premises during the tenancy. The lower court allowed $143.45.
The lengthy record, which we have been obliged to read, does not. indicate manifest error in the judgment appealed from. It *625appears, however, that the court overlooked a stipulation in the lease calling for 10% attorney’s fees in the event of suit. The amount allowed must be increased by $14.35 and, as. thus amended, the judgment is affirmed.